339 S.W.3d 519 (2011)
Pamela ANDERSON, Plaintiff/Appellant,
v.
U.S. BANK NATIONAL ASSOCIATION, Defendant/Respondent.
No. ED 95511.
Missouri Court of Appeals, Eastern District, Division Three.
March 15, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 10, 2011.
Application for Transfer Denied June 28, 2011.
Alan S. Mandel, Michael J. Sudekum, St. Louis, MO, for Plaintiff/Appellant.
David T. Hamilton, Elizabeth M. Chostner, St. Charles, MO, for Defendant/Respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Pamela Anderson appeals from the circuit court's entry of summary judgment in favor of U.S. Bank National Association (Defendant). We have reviewed the briefs of the parties and the record on appeal and conclude the circuit court did not err in granting Defendant's motion because there is no genuine issue of material fact and Defendant is entitled to judgment as a matter of law. ITT Comm. Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).